ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                 Prough v. Madison County, Illinois, 2013 IL App (5th) 110146




Appellate Court            DAVID K. PROUGH, Independent Administrator of the Estate of Dennis
Caption                    K. Prough, Deceased, Plaintiff-Appellant, v. MADISON COUNTY,
                           ILLINOIS, MADISON COUNTY SHERIFF’S DEPARTMENT,
                           MADISON COUNTY SHERIFF ROBERT HERTZ, LIEUTENANT
                           DAVID JOSEPH, and DISPATCHER TERRENCE CHARLESTON,
                           Defendants-Appellees.



District & No.             Fifth District
                           Docket No. 5-11-0146


Filed                      February 25, 2013


Held                       In an action arising from the murder of plaintiff’s decedent by decedent’s
(Note: This syllabus       son after the son was released from custody by defendant sheriff’s
constitutes no part of     deputies, the dismissal of plaintiff’s complaint was upheld on the ground
the opinion of the court   that defendants were immune from liability under the Tort Immunity Act,
but has been prepared      since sections 4-102 and 4-107 of the Act provide absolute immunity
by the Reporter of         from liability for the failures alleged, despite plaintiff’s attempt to frame
Decisions for the          his claim in terms of failing to execute a valid order to detain the killer
convenience of the         and present him for a mental health examination.
reader.)


Decision Under             Appeal from the Circuit Court of Madison County, No. 10-L-697; the
Review                     Hon. Dennis R. Ruth, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Allison S. Lorton, of Wittman & Lorton, P.C., of Jerseyville, for
Appeal                     appellant.

                           William P. Hardy, of Hinshaw & Culbertson LLP, of Springfield, and
                           Heidi L. Eckert, of Hinshaw & Culbertson LLP, of Belleville, for
                           appellees.


Panel                      JUSTICE WEXSTTEN delivered the judgment of the court, with
                           opinion.
                           Justices Welch and Goldenhersh concurred in the judgment and opinion.




                                            OPINION

¶1         The plaintiff, David K. Prough, as the independent administrator of the estate of Dennis
        K. Prough, deceased, filed suit against the defendants, Madison County, Illinois, Madison
        County sheriff’s department, Madison County Sheriff Robert Hertz, Lieutenant David
        Joseph, and Dispatcher Terrence Charleston, seeking damages for the death of the decedent,
        who was killed by his son, Mark Prough, after Mark was released from custody by the
        Madison County sheriff’s department. The circuit court dismissed the plaintiff’s first
        amended complaint pursuant to sections 2-615 and 2-619 of the Code of Civil Procedure (the
        Code) (735 ILCS 5/2-615, 2-619 (West 2010)).
¶2         On appeal, the plaintiff argues that the circuit court improperly dismissed his action
        because the defendants owed and violated a duty to the plaintiff’s decedent, the defendants
        were not immune from liability pursuant to the Local Governmental and Governmental
        Employees Tort Immunity Act (the Tort Immunity Act) (745 ILCS 10/1-101 to 10-101 (West
        2010)), and the defendant Madison County was liable for the conduct of the defendants
        Madison County sheriff’s department, Sheriff Hertz, Lieutenant Joseph, and Dispatcher
        Charleston, pursuant to the statutory indemnification provisions of the Tort Immunity Act
        (745 ILCS 10/9-102 (West 2010)). For the following reasons, we affirm the circuit court’s
        dismissal.

¶3                                      BACKGROUND
¶4          In his first amended complaint filed on December 22, 2010, the plaintiff alleged that on
        May 18, 2009, in the Jersey County circuit court, Brenda Lorton, the decedent’s daughter,
        petitioned for an order of protection against Mark and petitioned the court to order his
        involuntary detention for the purpose of having him undergo a psychological evaluation
        pursuant to the Mental Health and Developmental Disabilities Code (405 ILCS 5/1-100 to


                                                -2-
     6-107 (West 2010)). On the same date, the circuit court of Jersey County entered the
     emergency order of protection and entered two fill-in-the-blank “order[s] for detention,
     examination, diagnostic evaluation” (see 405 ILCS 5/3-704(a) (West 2008)). In one order for
     detention, the circuit court ordered Mark, who was “asserted to be a person subject to
     involuntary admission,” to submit to an examination “anytime” on May 18, 2009, at
     Memorial Hospital, Springfield, Illinois, and ordered the clerk to “issue a writ directing a
     peace officer to take custody of Mark *** and to take him *** to Memorial Hosp[ital] on
     May 18, 2009, for detention and examination.” In the second order for detention, the circuit
     court ordered Mark to submit to examination at “anytime” on May 18, 2009, at Maple
     Summit Road, Jerseyville, Illinois and ordered the clerk to “issue a writ directing a peace
     officer to take custody of Mark *** and to take him *** to Jersey Comm[unity] Hospital on
     May 18, 2009, for detention and examination.”
¶5        Accordingly, on the same date, the Jersey County circuit court issued a “Writ for
     Detention, Examination, and Appearance Before Court,” also referred to in the record as a
     mental health warrant, directing “the peace officer” to “take custody of Mark” and take him
     to Memorial Hospital, Springfield, Illinois, or Jersey Community Hospital, Jerseyville,
     Illinois, on May 18, 2009, for detention and examination.
¶6        Law enforcement officials in Jersey County were unable to execute the orders or serve
     the writ because Mark fled to Ozark, Missouri, sometime after the orders and warrant were
     issued. On July 14, 2009, Ashley Prough, Mark’s daughter, spotted Mark in Godfrey,
     Madison County, and she called the Madison County sheriff’s department, stating that Mark
     was walking on Godfrey Road and had multiple warrants for his arrest. The Madison County
     sheriff’s department dispatcher advised Ashley that there were no active warrants in the law
     enforcement agencies’ data system to require Mark’s arrest. After Ashley notified the
     dispatcher that Mark was wanted in Jersey County, Illinois, and Miller County, Missouri, for
     death and violent crimes investigations, Madison County sheriff’s deputy Robert Weller
     traveled to Mark’s location and confronted him for questioning at 8:30 p.m. Upon
     questioning by Deputy Weller, Mark provided Deputy Weller with a false name and birth
     date. Deputy Weller arrested Mark for obstructing a peace officer and transported him to the
     Madison County jail in Edwardsville, Illinois. In his report, Deputy Weller stated that a
     records check of Mark’s history revealed multiple orders of protection but no active warrants.
     Mark was booked into the Madison County jail at 10:31 p.m.
¶7        Lieutenant Joseph of the Madison County sheriff’s department contacted the City of
     Jerseyville police department and advised it that Mark had been detained and arrested and
     was in the custody of the Madison County sheriff’s department. The City of Jerseyville
     police department advised Lieutenant Joseph that the Jersey County circuit court had issued
     the orders for Mark’s detention and examination by a mental health facility, along with the
     mental health warrant, and faxed copies of the orders and warrant to the Madison County
     sheriff’s department. Lieutenant Joseph advised the City of Jerseyville police department that
     the Madison County jail would not hold Mark based on the Jersey County orders and mental
     health warrant.
¶8        The City of Jerseyville police department advised the Madison County sheriff’s
     department dispatcher, Deborah Thompson, that in addition to the detention orders, the City

                                              -3-
       of Jerseyville police department sought to question Mark regarding a death investigation in
       Jersey County and requested that the Madison County sheriff’s department not release Mark
       until a representative of the City of Jerseyville police department or the Jersey County sheriff
       could take Mark into custody. Thompson advised the City of Jerseyville police department
       dispatcher that the Madison County sheriff’s department would not release Mark.
¶9         However, on July 15, 2009, the Madison County sheriff’s department released Mark on
       a recognizance bond of $5,000. Dispatcher Charleston advised the City of Jerseyville police
       department that the Madison County sheriff’s department would not comply with the orders
       for detention or the mental health warrant and would not consider said orders a hold on
       Mark. Dispatcher Charleston advised the City of Jerseyville police department that Mark had
       been released earlier that morning.
¶ 10       On July 20, 2009, Mark traveled to the home of his father, the decedent, and shot him in
       the chest, causing his death. Mark thereafter started a fire in the decedent’s home. On July
       29, 2009, Mark was apprehended and charged with the decedent’s murder.
¶ 11       On June 30, 2010, the plaintiff filed his original three-count complaint against the
       defendants alleging liability pursuant to the Illinois Wrongful Death Act (740 ILCS 180/0.1
       to 2.2 (West 2010)), the Illinois Survival Act (755 ILCS 5/27-6 (West 2010)), and, as to the
       defendant Madison County, Illinois, the statutory indemnification provisions of the Tort
       Immunity Act (745 ILCS 10/9-102 (West 2010)). On December 22, 2010, the plaintiff filed
       his first amended complaint restating the causes of action against the defendants, seeking to
       recover damages sustained as a result of the decedent’s death. In this first amended
       complaint, the plaintiff alleged that the defendants’ knowing, deliberate, and intentional
       failure to serve, execute, and return the orders for detention and mental health warrant and
       their knowing, deliberate, and intentional refusal to detain or hold Mark pursuant to the
       orders for detention and mental health warrant constituted a reckless disregard for the
       decedent’s safety. The plaintiff alleged that as a result of the defendants’ acts and omissions,
       the decedent endured suffering before his death and serious injuries resulting in his death.
¶ 12       On February 7, 2011, pursuant to sections 2-615 and 2-619 of the Code (735 ILCS 5/2-
       615, 2-619 (West 2010)), the defendants filed a motion to dismiss the plaintiff’s first
       amended complaint. In their motion, the defendants argued, inter alia, that the defendants
       did not owe a duty to the decedent, that the defendants were immune from liability pursuant
       to the Tort Immunity Act, and that Madison County was not liable for acts or omissions of
       a sheriff or his employees.
¶ 13       On February 22, 2011, the plaintiff filed a response to the defendants’ motion to dismiss.
       In his response, the plaintiff argued that the defendants owed a statutory duty to “return all
       warrants, processes, orders and judgments” pursuant to section 3-6019 of the Counties Code
       (55 ILCS 5/3-6019 (West 2010)), that the Tort Immunity Act did not protect the defendants
       from liability because their conduct amounted to willful and wanton misconduct, and that
       Madison County was a proper party because state law required it to pay damages in a suit
       against a sheriff and his employees.
¶ 14       On March 11, 2011, after hearing arguments, the circuit court granted the defendants’
       motion to dismiss. The circuit court determined that the defendants owed no duty to protect


                                                 -4-
       the decedent from Mark’s criminal act, that because the order, dated May 18, 2009, needed
       interpretation, the sheriff’s deputy exercised discretion and the defendants were therefore
       immune under the Tort Immunity Act, and that the defendants were immune pursuant to
       section 4-107 of the Tort Immunity Act (745 ILCS 10/4-107 (West 2010)), which specifically
       applies to the failure to make an arrest or the release of a person in custody. On April 5,
       2011, the plaintiff timely filed a notice of appeal.
¶ 15       Concurrent with these proceedings, the plaintiff filed a similar action against the Greene
       County sheriff’s department, Ricky Graham, Kerry Page, and Greene County, Illinois, for
       their failure to serve, execute, and return the mental health warrant and detain Mark. The
       circuit court of Greene County dismissed the plaintiff’s action, and on appeal, the Fourth
       District Appellate Court affirmed the dismissal, finding that because the May 18, 2009, date
       of performance had passed, the writ was moot and impossible to perform and that the failure
       to perform the writ was not the proximate or legal cause of Mark’s murder of the decedent.
       Prough v. Greene County Sheriff’s Department, 2012 IL App (4th) 110368-U.

¶ 16                                         ANALYSIS
¶ 17        The plaintiff argues that the defendants had a statutory and nondiscretionary duty to
       execute the detention orders and that the defendants were not immune pursuant to the Tort
       Immunity Act. The defendants counter that they owed no duty to the plaintiff’s decedent and
       that they were immune pursuant to sections 4-102 and 4-107 of the Tort Immunity Act (745
       ILCS 10/4-102, 4-107 (West 2010)).
¶ 18        It is the court’s prerogative to forgo the determination of issues unnecessary to the
       outcome of a case. DeSmet v. County of Rock Island, 219 Ill. 2d 497, 509 (2006); Calloway
       v. Kinkelaar, 168 Ill. 2d 312, 326-27 (1995). Just as the court “may reject an ineffective
       assistance of counsel claim in a criminal case on the basis of lack of prejudice, assuming
       counsel’s deficient performance, arguendo, for purposes of analytical expedience [citation],
       so may [the court] assume a defendant owes a duty, for the sake of analysis, in order to
       expedite the resolution of an immunity issue.” DeSmet, 219 Ill. 2d at 509.
¶ 19        Section 2-619(a)(9) of the Code permits involuntary dismissal where “the claim asserted
       against defendant is barred by other affirmative matter avoiding the legal effect of or
       defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2010). “The purpose of a section 2-619
       motion to dismiss is to dispose of issues of law and easily proved issues of fact at the outset
       of litigation.” Van Meter v. Darien Park District, 207 Ill. 2d 359, 367 (2003). In moving for
       a section 2-619 dismissal, the defendant admits the legal sufficiency of the complaint but
       asserts an affirmative defense or other matter to defeat the plaintiff’s claim. Van Meter, 207
       Ill. 2d at 367. When ruling on a section 2-619 motion to dismiss, the court must interpret the
       pleadings and supporting documents in the light most favorable to the nonmoving party.
       DeSmet, 219 Ill. 2d at 504; Van Meter, 207 Ill. 2d at 367-68. “Our review of a section 2-619
       dismissal is de novo.” DeSmet, 219 Ill. 2d at 504.
¶ 20        Immunity from suit under the Tort Immunity Act is an “affirmative matter” properly
       raised under section 2-619(a)(9) of the Code. DeSmet, 219 Ill. 2d at 504; Van Meter, 207 Ill.
       2d at 366-67; 735 ILCS 5/2-619(a)(9) (West 2010). “Because the immunities afforded to

                                                -5-
       governmental entities operate as an affirmative defense, those entities bear the burden of
       properly raising and proving their immunity under the Act.” Van Meter, 207 Ill. 2d at 370;
       DeSmet, 219 Ill. 2d at 504. “It is only when the governmental entities have met this burden
       that a plaintiff’s right to recovery is barred.” Van Meter, 207 Ill. 2d at 370.
¶ 21        Under the common law in Illinois, a governmental body was absolutely immune from all
       tort liability. “The original basis of [this] immunity rule has been called a ‘survival of the
       medieval idea that the sovereign can do no wrong,’ or that ‘the King can do no wrong.’ (38
       Am. Jur., Mun. Corps., sec. 573, p. 266.)” Molitor v. Kaneland Community Unit District No.
       302, 18 Ill. 2d 11, 20 (1959). In Molitor, the Illinois Supreme Court abolished the doctrine
       of sovereign immunity. Molitor, 18 Ill. 2d at 21-22. In response to Molitor, however, the
       legislature passed the Tort Immunity Act in 1965 (Ill. Rev. Stat. 1965, ch. 85, ¶¶ 1-101 to 10-
       101 (now 745 ILCS 10/1-101 to 10-101 (West 2010))), and the Tort Immunity Act restored
       immunity for governmental entities in certain circumstances. Zimmerman v. Village of
       Skokie, 183 Ill. 2d 30, 43 (1998). After the passage of the Tort Immunity Act, article XIII,
       section 4, of the Illinois Constitution of 1970 (Ill. Const. 1970, art. XIII, § 4) also abolished
       sovereign immunity and made the legislature the ultimate authority to determine under what
       circumstances units of local government would be immune from tort liability. DeSmet, 219
       Ill. 2d at 506.
¶ 22        Accordingly, since the abolishment of sovereign immunity in Illinois, a unit of local
       government is liable in tort to the same extent as a private party unless an immunity
       established by the legislature in the Tort Immunity Act applies. Van Meter, 207 Ill. 2d at 368-
       69. The Tort Immunity Act does not establish any new duties for governmental entities but
       “merely codifies those duties existing at common law, to which the subsequently delineated
       immunities apply.” Barnett v. Zion Park District, 171 Ill. 2d 378, 386 (1996). “[T]he purpose
       of the [Tort Immunity] Act is to protect local public entities and public employees from
       liability arising from the operation of government.” DeSmet, 219 Ill. 2d at 505. By enacting
       immunity provisions, the legislature sought to prevent the diversion of public funds from
       their intended purpose to the payment of damage claims. Id. Because the Tort Immunity Act
       “was enacted in derogation of the common law, it must be strictly construed.” Van Meter,
       207 Ill. 2d at 368.
¶ 23        Section 4-102 of the Tort Immunity Act provides as follows:
            “Neither a local public entity nor a public employee is liable for failure to establish a
            police department or otherwise provide police protection service or, if police protection
            service is provided, for failure to provide adequate police protection or service, failure
            to prevent the commission of crimes, failure to detect or solve crimes, and failure to
            identify or apprehend criminals.” 745 ILCS 10/4-102 (West 2010).
       “[S]ection 4-102 of the Tort Immunity Act codifies the separate common law rule that
       municipalities or their employees are not liable for failure to supply police or fire protection.”
       Aikens v. Morris, 145 Ill. 2d 273, 278 n.1 (1991); see also DeSmet, 219 Ill. 2d at 508-09
       (supreme court’s comments in Aikens suggest that the public duty rule, wherein the police
       dep2artment’s duty to preserve the well-being of the community is owed to the public at
       large, rather than specific individuals, has been incorporated into the Tort Immunity Act as


                                                  -6-
       an immunity). This section provides absolute immunity, and “when the applicable provisions
       of the Tort Immunity Act provide absolute immunity, the plaintiff’s claim is barred.” Moore
       v. Green, 219 Ill. 2d 470, 478 (2006).
¶ 24       Likewise, section 4-107 of the Tort Immunity Act provides as follows:
           “Neither a local public entity nor a public employee is liable for an injury caused by the
           failure to make an arrest or by releasing a person in custody.” 745 ILCS 10/4-107 (West
           2010).
       This section also provides absolute immunity. Moore, 219 Ill. 2d at 478.
¶ 25       In DeSmet, the supreme court made clear that when a provision of the Tort Immunity Act
       contains no exception for willful and wanton misconduct, one must not be read into the
       provision. DeSmet, 219 Ill. 2d at 514; see also Ries v. City of Chicago, 242 Ill. 2d 205, 227-
       28 (2011) (section 2-202 does not provide a willful and wanton exception to any of the other
       sections of the Tort Immunity Act). In DeSmet, the police failed to respond to a report that
       a car had driven off of a highway and into a ditch, and the motorist was found dead next to
       her vehicle three days later. DeSmet, 219 Ill. 2d at 500-02. The supreme court held that the
       defendants were immune under section 4-102 of the Tort Immunity Act (id. at 505) and that
       the plaintiffs could not avoid this immunity by pleading willful and wanton misconduct:
           “When the plain language of an immunity provision in the Tort Immunity Act contains
           no exception for willful and wanton misconduct, we have reasoned that the legislature
           ‘ “intended to immunize liability for both negligence and willful and wanton
           misconduct.” ’ Village of Bloomingdale [v. CDG Enterprises, Inc.], 196 Ill. 2d [484,] 491
           [(2001)], quoting Barnett, 171 Ill. 2d at 391-92. ***
               Section 4-102 of the Act is comprehensive in the breadth of its reach, addressing
           situations where no police protection is provided to the general public and those in which
           inadequate protection is provided. Moreover, section 4-102 contains no exception for
           willful and wanton misconduct. We hold, given the facts of this case, that section 4-102
           immunizes defendants against both negligence and willful and wanton misconduct.”
           DeSmet, 219 Ill. 2d at 514-15.
¶ 26       In this case, the plaintiff seeks to hold the defendants liable for failing to provide
       adequate police protection by retaining Mark in their custody, for failing to prevent the
       commission of Mark’s crime, and/or for releasing Mark from their custody. The plain
       language of sections 4-102 and 4-107 of the Tort Immunity Act (745 ILCS 10/4-102, 4-107
       (West 2010)) clearly apply here to immunize the defendants for these alleged failures.
       Sections 4-102 and 4-107 are specific provisions and contain no exception for willful and
       wanton misconduct. See Ries, 242 Ill. 2d at 221 (even if section 2-202 applied, it could not
       prevail over section 4-106(b), which applies more specifically and contains no exception for
       willful and wanton misconduct). Accordingly, the plaintiff’s suit fails.
¶ 27       The plaintiff argues that the defendants are not immune from liability because sections
       4-102 and 4-107 of the Tort Immunity Act are inapplicable. The plaintiff argues that he does
       not seek to impose liability on the defendants for failing to provide adequate police
       protection services, for failing to apprehend Mark, or for releasing Mark from their custody.
       The plaintiff argues that he seeks to hold the defendants liable for failing to comply with the

                                                -7-
       valid detention orders and for violating their statutory duty to serve and execute all orders.
       55 ILCS 5/3-6019 (West 2010) (“Sheriffs shall serve and execute, within their respective
       counties, and return all warrants, process, orders and judgments of every description that may
       be legally directed or delivered to them.”).
¶ 28        Courts have rejected similar attempts to avoid application of the Tort Immunity Act. For
       example, in Ries, the plaintiffs were injured when a person in custody managed to gain
       control of the police vehicle and drive off. Ries, 242 Ill. 2d at 218. Other police officers
       initiated a pursuit of the driver, who ultimately crashed into the plaintiffs’ vehicle. Id. at 207.
       The plaintiffs attempted to avoid application of section 4-106(b) of the Tort Immunity Act
       (745 ILCS 10/4-106(b) (West 2008)), immunizing a public entity for injury inflicted by an
       escaping prisoner, by arguing that section 4-106(b) did not cover the police officers’ conduct
       in failing to properly restrain the person in custody initially and then in recklessly pursuing
       him through the streets of Chicago. Ries, 242 Ill. 2d at 219. The supreme court held that this
       argument was “mere semantics designed to avoid a clearly applicable immunity” and that
       accepting such a position could render section 4-106(b) a nullity. Id. (“Plaintiffs’ injuries
       were inflicted by an escaping prisoner, and [plaintiffs] cannot avoid section 4-106(b) by
       arguing that their case was really about something else.”).
¶ 29        Here, the plaintiff seeks to avoid the applicable immunity provisions by framing his
       action in terms of the defendants’ failure to execute the detention orders and present Mark
       for examination or their failure to hold Mark pursuant to the detention orders. Yet, his action
       seeks to hold the defendants liable for failing to provide adequate police service, failing to
       prevent Mark’s crime, and/or releasing him from their custody, actions specifically barred
       by the Tort Immunity Act. 745 ILCS 10/4-102, 4-107 (West 2010). The plaintiff cannot
       avoid sections 4-102 and 4-107 of the Tort Immunity Act by arguing that his case is really
       about something else. See Ries, 242 Ill. 2d at 219.
¶ 30        Mischaracterizing the detention orders as involuntary admission orders, the plaintiff
       argues that the defendants are to be held liable for their failure to obey the command of the
       valid orders and hold Mark pursuant thereto.
¶ 31        In Mallder v. Rasmussen, 145 Ill. App. 3d 809, 810 (1986), the court addressed the
       defendant’s alleged liability, predicated on the negligent or willful and wanton failure of a
       deputy sheriff to arrest a driver pursuant to a valid outstanding warrant. When the deputy
       came into direct contact with the driver about six hours before a fatal collision, he was aware
       of the outstanding arrest warrant for the driver and knew him to be an alcoholic with a prior
       record for driving under the influence. Id. at 810-11. The deputy saw the driver consuming
       alcohol at a residence but did not see him operate a motor vehicle. Id. at 811. The deputy
       notified the driver about the warrant, and the driver agreed to report to the sheriff’s office the
       following Monday morning. Id.
¶ 32        The plaintiff in Mallder urged the court to find that sections 4-102 and 4-107 of the Tort
       Immunity Act did not apply because a warrant had been issued. Id. at 813. However, the
       court in Mallder refused to draw a distinction based upon the existence of the warrant. Id.
       The court declined “to limit the protection of governmental immunity to warrantless-arrest
       situations in the absence of express legislative authority.” Id.


                                                  -8-
¶ 33       Likewise, we decline to limit the protection of governmental immunity where a mental
       health warrant and orders for detention, examination, and diagnostic mental evaluation (405
       ILCS 5/3-701(a) (West 2008)) have been issued. We refuse to draw a distinction based upon
       the existence of the warrant and orders to avoid the applications of sections 4-102 and 4-107
       of the Tort Immunity Act, protecting the defendants from liability for failing to prevent the
       commission of crimes, for failing to make an arrest, and for releasing a person from their
       custody. Mallder, 145 Ill. App. 3d at 813. The plain language of these sections reveals the
       legislature’s intent to immunize liability for both negligence and willful and wanton
       misconduct. Accordingly, the plaintiff’s suit fails. While our conclusions lead to a harsh
       result for the plaintiff, we are bound by the legislature, whose plain language is the ultimate
       authority in determining a public entity’s immunity from liability. See Village of
       Bloomingdale, 196 Ill. 2d at 499. Because we conclude that the defendants have absolute
       immunity from the plaintiff’s suit, we need not address the parties’ remaining arguments.

¶ 34                                      CONCLUSION
¶ 35      For the foregoing reasons, we affirm the order of the circuit court of Madison County
       dismissing the plaintiff’s action.

¶ 36      Affirmed.




                                                 -9-